                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                               )
                                     )
         CHRISTOPHER REINHART TORDSEN)                              CASE NO: 3:17-bk-04581
         MICHELLE DAWN TORDSEN       )                              CHAPTER 13
               Debtors               )                              JUDGE MARIAN F. HARRISON

THE DEADLINE FOR FILING A TIMELY RESPONSE IS: 7/9/2020
IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE: 7/22/2020, AT 8:30 A.M.
IN COURTROOM 1, SECOND FLOOR, CUSTOMS HOUSE, 701 BROADWAY, NASHVILLE,
TENNESSEE 37203.

                          NOTICE OF MOTION TO MODIFY PLAN
                 TO TEMPORARILY SUSPEND CHAPTER 13 PLAN PAYMENTS
                  DUE TO IMPACT OF COVID-19 FOR A PERIOD OF 60 DAYS


      Debtors have asked the court for the following relief: to temporarily suspend chapter 13 plan
payments due to impact of COVID-19 for a period of 60 days.

        YOUR RIGHTS MAY BE AFFECTED. If you do not want the court to grant the attached motion
by entering the attached order, or if you want the court to consider your views on the motion, then on or
before the response date stated above, you or your attorney must:

1.       File with the court your response or objection explaining your position. Please note: the
         Bankruptcy Court for the Middle District of Tennessee requires electronic filing. Any response or
         objection you wish to file must be submitted electronically. To file electronically, you or your
         attorney must go to the court website and follow the instructions at:
         <https://ecf.tnmb.uscourts.gov>.

         If you need assistance with Electronic Filing you may call the Bankruptcy Court at (615) 736-5584.
         You may also visit the Bankruptcy Court in person at: 701 Broadway, 1st Floor, Nashville, TN
         (Monday - Friday, 8:00 A.M. - 4:00 P.M.).

2.       Your response must state the deadline for filing responses, the date of the scheduled hearing and
         the motion to which you are responding.

         If a response is filed before the deadline stated above, the hearing will be held at the time and place
indicated above. THERE WILL BE NO FURTHER NOTICE OF THE HEARING DATE. You may
check whether a timely response has been filed by viewing the case on the court’s website at
https://ecf.tnmb.uscourts.gov.

         If you or your attorney does not take these steps, the court may decide that you do not oppose the
relief sought in the motion and may enter the attached order granting that relief.

Date:        June 17, 2020                                  /s/ Alise Housden
                                                            Alise Housden, TN BPR #34282
                                                            Attorney for Debtors




Case 3:17-bk-04581           Doc 73     Filed 06/17/20 Entered 06/17/20 11:04:00                   Desc Main
                                       Document      Page 1 of 15
                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                               )
                                     )
         CHRISTOPHER REINHART TORDSEN)                            CASE NO: 3:17-bk-04581
         MICHELLE DAWN TORDSEN       )                            CHAPTER 13
               Debtors               )                            JUDGE MARIAN F. HARRISON



                              MOTION TO MODIFY PLAN
                 TO TEMPORARILY SUSPEND CHAPTER 13 PLAN PAYMENTS
                  DUE TO IMPACT OF COVID-19 FOR A PERIOD OF 60 DAYS


         Comes Christopher Reinhart Tordsen and Michelle Dawn Tordsen, by and through counsel, and

hereby moves this court for an order temporarily suspending chapter 13 plan payments for a period of 60

days.

   1. Debtors filed a Motion to Modify Plan to Temporarily Suspend Chapter 13 Plan Payment due to

         Impact of Covid-19 for a Period of 60 Days [Court Docket No. 61] when Debtor’s hours were first

         reduced.

   2. Debtors’ income has been impacted by the COVID-19 pandemic. Please see the attached statement

         by the Debtor.

   3. Debtor is employed at SPSI in Maple Grove, Minnesota as a service manager. Debtor’s employer

         reduced his hours significantly. Please see the attached Amended Family Budget.

   4. Debtor is receiving $275.00 weekly in unemployment benefits.

   5. Debtor is not aware of how long the impact will last nor when he may return to work full time.

   6. Joint Debtor is not working and not receiving any income.

   7. Despite Debtors’ best efforts, funding of the plan will leave the Debtors without sufficient income to

         meet necessary living expenses.

   8. This suspension will not allow the plan to complete within 60 months.




Case 3:17-bk-04581         Doc 73     Filed 06/17/20 Entered 06/17/20 11:04:00                 Desc Main
                                     Document      Page 2 of 15
    9. Debtor proposes:

             a. The plan payments be suspended for an additional 60 days due to COVID-19 beginning upon

                 the filing of the Motion.

             b. During the period of suspension, the Trustee refund to the Debtors any funds received.

             c. After the period of suspension, plan payments remain at $436.50 bi-weekly.

             d. The guaranteed minimum dividend to allowed unsecured claim remain at 0%.

             e. After the period of suspension, the Debtors make all future payments in accordance with the

                 confirmed Chapter 13 plan.

          WHEREFORE, PREMISES CONSIDERED, Christopher Reinhart Tordsen prays for an order

temporarily suspending chapter 13 plan payments for a period of 60 days beginning with the filing of this

motion.

          Dated on June 17, 2020.                Respectfully submitted,

                                                 /s/Alise Housden
                                                 Alise Housden TN Bar# 034282
                                                 Long, Burnett & Johnson, PLLC
                                                 302 42nd Avenue North
                                                 Nashville, TN 37209
                                                 T: 615-386-0075
                                                 F: 615-864-8419
                                                 ecfmail@tennessee-bankruptcy.com

                                                 Attorney for Debtors




Case 3:17-bk-04581          Doc 73      Filed 06/17/20 Entered 06/17/20 11:04:00               Desc Main
                                       Document      Page 3 of 15
                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                               )
                                     )
         CHRISTOPHER REINHART TORDSEN)                              CASE NO: 3:17-bk-04581
         MICHELLE DAWN TORDSEN       )                              CHAPTER 13
               Debtors               )                              JUDGE MARIAN F. HARRISON


                                ORDER MODIFYING PLAN
             TO TEMPORARILY SUSPEND DEBTORS’ CHAPTER 13 PLAN PAYMENTS
                 DUE TO THE IMPACT OF COVID-19 FOR A PERIOD OF 60 DAYS


         Upon consideration of Debtors’ Motion to Suspend Chapter 13 Plan Payments due to impact of

COVID-19, it appears to the Court that notice of said motion pursuant to LBR 9013 has been given. It

further appears to the Court no objections, responses or otherwise have been filed within the twenty-one

(21) day response period. It is therefore:

         ORDERED that the Debtors’ Chapter 13 plan payments be suspended due to the impacts of COVID-

19 for a period of 60 days beginning on the date the motion was filed. It is further

         ORDERED that the Chapter 13 Trustee shall refund any funds received to the Debtors during the

period of suspension. It is further

         ORDERED that after the period of suspension, the plan payments remain at $436.50 bi-weekly. It

is further

         ORDERED that the guaranteed minimum dividend payable to the general unsecured creditors and

the treatment of all secured creditors shall remain at 0%. It is further

         ORDERED that it is the obligation of the Debtors to make all future payments after the expiration

of this temporary suspension in accordance with the confirmed Chapter 13 plan.

         IT IS SO ORDERED.



Case 3:17-bk-04581          Doc 73      Filed 06/17/20 Entered 06/17/20 11:04:00             Desc Main
                                       Document      Page 4 of 15
                                           THIS ORDER WAS SIGNED AND ENTERED
                                           ELECTRONICALLY AS INDICATED AT THE TOP
                                           OF THE FIRST PAGE


Approved For Entry By:

/s/Alise Housden
Alise Housden TN Bar# 034282
Long, Burnett & Johnson, PLLC
302 42nd Avenue North
Nashville, TN 37209
T: 615-386-0075
F: 615-864-8419
ecfmail@tennessee-bankruptcy.com

Attorney for Debtors




Case 3:17-bk-04581       Doc 73     Filed 06/17/20 Entered 06/17/20 11:04:00   Desc Main
                                   Document      Page 5 of 15
                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                               )
                                     )
         CHRISTOPHER REINHART TORDSEN)                             CASE NO: 3:17-bk-04581
         MICHELLE DAWN TORDSEN       )                             CHAPTER 13
               Debtors               )                             JUDGE MARIAN F. HARRISON



                                      STATEMENT OF DEBTOR


         Debtor, Christopher Reinhart Tordsen, states the following is true to the best of my knowledge,

information, and belief:

    1. I am currently employed at SPSI, in Maple Grover, Minnesota, as a service manager.

    2. Due to the impacts of Covid-19, my employer has reduced my hours causing my pay to reduce

         significantly.

    3. I am receiving unemployment benefits.

    4. I am receiving $275.00 weekly in unemployment benefits.

    5. A Motion to Modify Plan to Temporarily Suspend Payments due to Impact of Covid-19 for a Period

         of 60 Days [Court Docket No. 61] was filed on March 24, 2020 when my employer first reduced

         my hours. This is a second request as my income has not changed.

    6. I do not know when I may be able to return to work full time.

I declare under penalty of perjury that these statements are true and correct.

Executed on: _6/16/2020__

                                                  /s/ CHRISTOPHER REINHART TORDSEN
                                                  CHRISTOPHER REINHART TORDSEN (Debtor)




Case 3:17-bk-04581          Doc 73     Filed 06/17/20 Entered 06/17/20 11:04:00             Desc Main
                                      Document      Page 6 of 15
                                                IN THE UNITED STATES BANKRUPTCY COURT
                                                     MIDDLE DISTRICT OF TENNESSEE
                                                           NASHVILLE DIVISION

     IN RE:
                    CHRISTOPHER REINHART TORDSEN                                           CASE NO.             3:17-bk-04581
                    MICHELLE DAWN TORDSEN
                    DEBTORS                                                                CHAPTER 13




                                                 AMENDED MONTHLY FAMILY BUDGET


                                                                           Prior Budget     Current Budget
Dates of Budgets:                                                               7/6/2017           6/16/2020
EXPENSES
Rent/Mortgage Payment:                                                         $1,350.00           $1,350.00
Utilities:                                      Prior        Current
      Electric, heat, natural gas                 $195.00       $195.00
      Water, sewer                                 $63.00         $63.00
      Telephone/Cell Phone/Inet/Cable             $393.00       $393.00
      Home Maintenance                               $0.00         $0.00
      HOA Dues                                       $0.00         $0.00
      Other                                          $0.00         $0.00
      Other:                                         $0.00         $0.00
      Total Utilities                                                            $651.00              $651.00
Food                                                                             $700.00              $700.00
Child Care, Children Education Costs                                             $156.00              $156.00
Clothing, Laundry, dry cleaning                                                   $70.00               $70.00
Personal Care Products                                                            $70.00               $70.00
Medical and Dental Expenses                                                      $100.00              $100.00
Transportation (not including car pmts                                           $350.00              $350.00
Insurance (not deducted from wages):
      Auto                                        $350.00       $350.00
      Life                                          $0.00         $0.00
      Home                                          $0.00         $0.00
      Renters                                       $0.00         $0.00
      Other:                                        $0.00         $0.00
      Total Insurance:                                                           $350.00              $350.00
Taxes: (not deducted from wages)                                                   $0.00                $0.00
Domestic Support (Alimony, Child Support)                                          $0.00                $0.00
Car Payments                                                                       $0.00                $0.00
Other Monthly Expenses
      Entertainment                                                                $0.00               $0.00
      Charitable/Religious Donations                                               $0.00               $0.00
      Other                                                                        $0.00               $0.00
      Other                                                                        $0.00               $0.00
      Other                                                                        $0.00               $0.00
      Other                                                                        $0.00               $0.00
TOTAL MONTHLY EXPENSES:                                                        $3,797.00           $3,797.00




     Case 3:17-bk-04581                     Doc 73    Filed 06/17/20 Entered 06/17/20 11:04:00                          Desc Main
                                                     Document      Page 7 of 15
         INCOME                                                                Prior Budget Current Budget
         Debtor's Gross Income:                                                    $6,666.66     $1,041.75
         Spouse's Gross Income:                                                        $0.00         $0.00
         Payroll Deductions:
                    Payroll Taxes             $882.01       $79.70
                    401(k)                      $0.00        $0.00
                    Insurance                 $876.33        $0.00
                    401(k) Loan                 $0.00        $0.00
                    Other                      $52.22        $0.00
                    Other                       $0.00        $0.00
                    Total Payroll Deductions:                                      $1,810.56        $79.70
         Other Regular Income:
                    Support/Alimony             $0.00        $0.00
                    Pension/SS/VA               $0.00        $0.00
                    Family Contributions        $0.00        $0.00
                    Unemployment                $0.00    $1,191.67
                    Other                       $0.00        $0.00
                    Other                       $0.00        $0.00
                    Other:                      $0.00        $0.00
            Total Other Regular Income:                                                $0.00     $1,191.67
         TOTAL MONTHLY INCOME:                                                     $4,856.10     $2,153.72

         SUMMARY:
         Total Monthly Income                                                      $4,856.10      $2,153.72
         Minus Total Monthly Expenses                                              $3,797.00      $3,797.00
         Equals Monthly Surplus:                                                   $1,059.10     -$1,643.28

         Monthly Plan Payment:               $945.75    $945.75
         Duration of Plan (months):       60 Months 26 Months Remaining
         Dividend to Unsecured Creditors (%   0.00%       0.00%
         Secured Creditors Affected:




         *Explain any increase/decrease in income/expenses that exceeds 10%:
         Income: Income reflects Debtor's reduced hours and his unemployment income.




                 /s/ CHRISTOPHER REIN         /s/ MICHELLE DAWN TORDSEN
         Debtor                      Joint Debtor
         June 16, 2020               June 16, 2020
         Date                        Date




Case 3:17-bk-04581          Doc 73         Filed 06/17/20 Entered 06/17/20 11:04:00                           Desc Main
                                          Document      Page 8 of 15
                                   UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF TENNESSEE

IN RE: CHRISTOPHER REINHART TORDSEN                             CASE NO: 3:17-bk-04581
       MICHELLE DAWN TORDSEN                                    DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 13




On 6/17/2020, I did cause a copy of the following documents, described below,
Debtors' Motion to Modify Plan to Temporarily Suspend Chapter 13 Plan Payments due to Impact of Coivd-19 for a Period
of 60 Days




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 6/17/2020
Total mailings: 129 @ $1.00 per mailing - $129.00         /s/ Jon Daniel Long
                                                          Jon Daniel Long 31211
                                                          Long, Burnett, and Johnson, PLLC
                                                          302 42nd Ave. N
                                                          Nashville, TN 37209-0000
                                                          615 386 0075

          Case 3:17-bk-04581          Doc 73      Filed 06/17/20 Entered 06/17/20 11:04:00                 Desc Main
                                                 Document      Page 9 of 15
                                        UNITED STATES BANKRUPTCY COURT
                                         MIDDLE DISTRICT OF TENNESSEE

 IN RE: CHRISTOPHER REINHART TORDSEN                                    CASE NO: 3:17-bk-04581
        MICHELLE DAWN TORDSEN
                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 13




On 6/17/2020, a copy of the following documents, described below,

Debtors' Motion to Modify Plan to Temporarily Suspend Chapter 13 Plan Payments due to Impact of Coivd-19 for a Period of 60
Days




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.
The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 6/17/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Jon Daniel Long
                                                                            Long, Burnett, and Johnson, PLLC
                                                                            302 42nd Ave. N
                                                                            Nashville, TN 37209-0000
             Case 3:17-bk-04581             Doc 73      Filed 06/17/20 Entered 06/17/20 11:04:00                         Desc Main
                                                       Document     Page 10 of 15
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO                                CAPITAL ASSET RECOVERY                   CAPITAL ONE AUTO FINANCE A DIVISION OF
11LABEL MATRIX FOR LOCAL NOTICING        P O BOX 192585                           CAPI
06503                                    DALLAS TX 75219-8523                     PO BOX 165028
CASE 3-17-BK-04581                                                                IRVING TX 75016-5028
MIDDLE DISTRICT OF TENNESSEE
NASHVILLE
WED JUN 17 10-52-18 CDT 2020


EXCLUDE                                  3D FINANCIAL                             AFS ACCEPTANCE LLC
701 BROADWAY ROOM 170                    1203 S MAIN ST                           1475 W CYPRESS CREEK RD 300
NASHVILLE TN 372033979                   COLUMBIA TN 38401-3735                   FORT LAUDERDALE FL 33309-1931




AMCA                                     ASC                                      ATT
PO BOX 1235                              PO BOX 981                               PO BOX 5014
ELMSFORD NY 10523-0935                   FREDERICK MD 21705                       CAROL STREAM IL 60197-5014




ADV COL PRO                              AFS ACCEPTANCE LLC                       ALTERNATIVE RECOVERY M
PO BOX 353                               1475 W CYPRESS CREEK RD                  7373 UNIVERSITY AVE STE
CAMBRIDGE MN 55008-0353                  FORT LAUDERDALE FL 33309-1931            LA MESA CA 91942-0524




AMERICREDIT FINANCIAL SERVICS DBA GM     AMERICAN ACCOUNTS AND ADVISERS           AMERICOLLECT
FINAN                                    7460 80TH ST S                           PO BOX 1505
PO BOX 183853                            COTTAGE GROVE MN 55016-3007              MANITOWOC WI 54221-1505
ARLINGTON TX 76096-3853




BARCLAYS BANK DELAWARE                   CASH TO GO                               CBCS
100 S WEST ST                            1408 C NASHVILLE HWY                     PO BOX 2589
WILMINGTON DE 19801-5015                 COLUMBIA TN 38401-2051                   COLUMBUS OH 43216-2589




CAPITAL ONE                              CAPITAL ONE BANK USA NA                  CAPITAL ONE NA
ATTN BANKRUPTCY                          PO BOX 71083                             CO BECKET AND LEE LLP
PO BOX 30253                             CHARLOTTE NC 28272-1083                  PO BOX 3001
SALT LAKE CITY UT 84130-0253                                                      MALVERN PA 19355-0701




CARDWORKSCW NEXUS                        CARVER COUNTY DISTRICT COURT             CARVER COUNTY MENTAL HEALTH
ATTN BANKRUPTCY                          600 E 4TH ST                             FIRST STREET CENTER
PO BOX 9201                              CHASKA MN 55318-2102                     540 EAST FIRST ST
OLD BETHPAGE NY 11804-9001                                                        WACONIA MN 55387-1610




CASH 2 GO                                CAVALRY PORTFOLIO                        CAVALRY SPV I LLC
408 S JAMES CAMPBELL BLVD                500 SUMMIT LAKE DR                       500 SUMMIT LAKE DRIVE STE 400
COLUMBIA TN 38401-4330                   STE 400                                  VALHALLA NY 10595-2321
                                         VALHALLA NY 10595-2322



          Case 3:17-bk-04581        Doc 73    Filed 06/17/20 Entered 06/17/20 11:04:00           Desc Main
                                             Document     Page 11 of 15
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CCS COLLECTIONS                          CENER FOR DIAGNOSTIC IMAGING             CENTERPOINT ENERGY
725 CANTON ST                            PO BOX 1450                              PO BOX 4981
NORWOOD MA 02062-2679                    MINNEAPOLIS MN 55485-1450                HOUSTON TX 77210-4981




CENTERPOINT ENERGY                       CHECK INTO CASH                          CHECK INTO CASH
PO BOX 59038                             ATTNCOLLECTIONS                          PO BOX 550
MINNEAPOLIS MN 55459-0038                PO BOX 550                               CLEVELAND TN 37364-0550
                                         CLEVELAND TN 37364-0550




CHILDRENS HOSPITAL AND CLINICS           CHILDRENS WEST                           CITY TREASURY OFFICE
2525 CHICAGO AV                          5901 LINCOLN DR                          PO BOX 2148
MINNEAPOLIS MN 55404-4597                MINNEAPOLIS MN 55436-1611                CEDAR RAPIDS IA 52406-2148




CITY OF HAMBURG                          CITY OF RIPON                            COLLECTION BUREAU OF LITTLE FALLS
181 BROADWAY AV                          100 JACKSON ST                           PO BOX 246
HAMBURG MN 55339-9405                    RIPON WI 54971-1396                      LITTLE FALLS MN 56345-0246




COMPREHENSIVE PAIN SPECIALISTS           CONSULTING RADIOLOGISTS                  CONVERGENT OUTSOURCING
PO BOX 440210                            BILLING DEPARTMENT                       800 SW 39TH ST
NASHVILLE TN 37244-0210                  1221 NICOLLET MALL STE 600               RENTON WA 98057-4927
                                         MINNEAPOLIS MN 55403-2420




CREDIT ACCEPTANCE                        CREDIT COLLECTION SERVICES               CREDIT COLLECTIONS SVC
25505 WEST 12 MILE RD                    725 CANTON ST                            PO BOX 773
SUITE 3000                               NORWOOD MA 02062-2679                    NEEDHAM MA 02494-0918
SOUTHFIELD MI 48034-8331




CREDIT ONE BANK NA                       DEPARTMENT OF EMPLOYMENT AND ECONOMIC    DIRECTV
PO BOX 98873                             DE                                       PO BOX 5007
LAS VEGAS NV 89193-8873                  PO BOX 4629                              CAROL STREAM IL 60197-5007
                                         SAINT PAUL MN 55101-4629




DIRECTV LLC                              DIVERSIFIED ADJUSTMENTS SVC              DR RICHARD VEHE
BY AMERICAN INFOSOURCE LP AS AGENT       POB 32145                                UNIVERSITY OF MINNESOTA
PO BOX 5008                              MINNEAPOLIS MN 55432-0145                2450 RIVERSIDE AV
CAROL STREAM IL 60197-5008                                                        MINNEAPOLIS MN 55454-1450




ERC                                      ECONO FOODS NASH FINCH                   EMANUEL LUTHERAN SCHOOL
PO BOX 57610                             CO TRS RECOVERY SERVICES                 18155 COUNTY RD 50
JACKSONVILLE FL 32241-7610               5251 WESTHEIMER RD                       HAMBURG MN 55339-9406
                                         HOUSTON TX 77056-5412



          Case 3:17-bk-04581         Doc 73    Filed 06/17/20 Entered 06/17/20 11:04:00          Desc Main
                                              Document     Page 12 of 15
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

FINANCIAL RECOVERY SERVICES INC          FINKELSTEIN KERN STEINBERG    CUNNINGHA   FORD MOTOR CREDIT COMPANY
PO BOX 385908                            PO BOX 1                                  P O BOX 62180
MINNEAPOLIS MN 55438-5908                KNOXVILLE TN 37901-0001                   COLORADO SPRINGS CO 80962-2180




FST PREMIER                              GAVIN DONLEY OSTLUND LTD                  GAMESTOP
601 S MINNEAPOLIS AVE                    1017 HENNEPIN AVENUE NORTH                CO CERTEGY PAYMENT RECOVERY
SIOUX FALLS SD 57104                     GLENCOE MN 55336-2218                     11601 ROOSEVELT BLVD
                                                                                   SAINT PETERSBURG FL 33716-2202




GAVIN WINTERS DONLEY OSTLUND LTD         GLENCOE REGIONAL HEALTH SVCS              GREAT LAKES
1017 HENNEPIN AV N                       1805 HENNEPIN AV N                        PO BOX 530229
GLENCOE MN 55336-2218                    GLENCOE MN 55336-1416                     ATLANTA GA 30353-0229




GREAT LAKES PATHOLOGIST                  GREENTREE SERVICING LLC                   GREGORY HANSEN ESQ
PO BOX 78420                             BANKRUPTCY DEPARTMENT                     920 SECOND AV S STE 800
MILWAUKEE WI 53278-0420                  P O BOX 6154                              MINNEAPOLIS MN 55402-4007
                                         RAPID CITY SD 57709-6154




GURSTEL CHARGO                           HUGHSTON CLINIC ORTHOPAEDICS              HUTCHINSON HEALTHCARE
6681 COUNTRY CLUB DR                     PO BOX 306073                             1095 HWY 15
MINNEAPOLIS MN 55427-4601                NASHVILLE TN 37230-6073                   HUTCHINSON MN 55350-3182




IRS                                      ILLINOIS TOLLWAY                          INSOLVE AUTO FUNDING LLC CO CAPITAL
PO BOX 7346                              2700 OGDEN AV                             RECOVE
PHILADELPHIA PA 19101-7346               DOWNERS GROVE IL 60515-1703               PO BOX 64090
                                                                                   TUCSON AZ 85728-4090




INLAND BANK                              JC PENNEY                                 JONAS CENTER
CO SUSAN FAULKNER                        3802 NORTHDALE BLVD                       925 12TH ST E
736 CURREY RD                            TAMPA FL 33624-1833                       GLENCOE MN 55336-2337
NASHVILLE TN 37217-2370




KOHLSCAPITAL ONE                         LVNV FUNDING LLC ITS SUCCESSORS AND       LABORATORY CORPORATION OF AMERICA
KOHLS CREDIT                             ASSIGNS                                   PO BOX 2240
PO BOX 3043                              ASSIGNEE OF FNBM LLC                      BURLINGTON NC 27216-2240
MILWAUKEE WI 53201-3043                  RESURGENT CAPITAL SERVICES
                                         PO BOX 10587
                                         GREENVILLE SC 29603-0587




LAKEVIEW CLINIC                          MERRICK BANK                              MIDLAND FUNDING LLC
424 HWY 5 W                              RESURGENT CAPITAL SERVICES                PO BOX 2011
WACONIA MN 55387-1795                    PO BOX 10368                              WARREN MI 48090-2011
                                         GREENVILLE SC 29603-0368



          Case 3:17-bk-04581       Doc 73    Filed 06/17/20 Entered 06/17/20 11:04:00            Desc Main
                                            Document     Page 13 of 15
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

MINNESOTA DEPT OF EMPLOYMENT AND         MAYO CLINIC                              MEDIA COM
ECONOMIC DEVELOPMENT                     200 SW 1ST ST                            PO BOX 5040
332 MINNESOTA STREET SUITE E200          ROCHESTER MN 55901-3004                  APACHE JUNCTION AZ 85178-0018
ATTN UI OP
ST PAUL MN 55101-1349




MELCHERT HUBERT SJODIN PLLC              MIDLAND FUNDING                          MIDWEST OUTDOOR RESORTS
121 MAIN ST STE 200                      ATTN BANKRUPTCY                          111 SHORE DR
WACONIA MN 55387-1005                    PO BOX 939069                            BURR RIDGE IL 60527-5885
                                         SAN DIEGO CA 92193-9069




MINNESOTA DEPT OF REVENUE                MINNESOTA OTOLARYNGOLOGY PA              MINUTE CLINIC
COLLECTION ENFORCEMENT BKY               675 WATER ST                             POB 8443
PO BOX 64447                             EXCELSIOR MN 55331-3072                  BELFAST ME 04915-8443
SAINT PAUL MN 55164-0447




NORTHLAND GROUP                          NORTHSTAR LOCATION SERVICES LLC          ORCHARD BANK
POB 390846                               ATTN FINANCIAL SERVICES DEPT             PO BOX 5222
MINNEAPOLIS MN 55439-0846                4285 GENESEE STREET                      CAROL STREAM IL 60197-5222
                                         CHEEKTOWAGA NY 14225-1943




PARK NICOLLET HEALTH SERVICES            PATRICK BURNS AND ASSOCIATES             PORTFOLIO RECOVERY ASSOCIATES LLC
3800 PARK NICOLLET BLVD                  8401 WAYZATA BLVD STE 300                PO BOX 41067
MINNEAPOLIS MN 55416-2527                MINNEAPOLIS MN 55426-1354                NORFOLK VA 23541-1067




PREMIER BANKCARD LLC                     PROFESSIONAL ACCOUNT MANAGEMENT          PROFESSIONAL SERVICE BUREAU
JEFFERSON CAPITAL SYSTEMS LLC ASSIGNEE   PO BOX 1487                              PO BOX 548
PO BOX 772813                            MILWAUKEE WI 53201-1487                  ANOKA MN 55303-0548
CHICAGO IL 60677-2813




RIDGEVIEW MEDICAL CENTER                 RAZOR CAPITAL LLC                        RIDGEVIEW HOME MEDICAL EQUIPMENT
500 SOUTH MAPLE STREET                   8000 NORMAN CENTER DRIVE 860             501 SOUTH MAPLE STE 2
WACONIA MN 55387-1791                    MINNEAPOLIS MN 55437-1174                WACONIA MN 55387-0096




RIDGEVIEW SIBLEY MEDICAL CENTER          RIPON MEDICAL CENTER                     RIVERLINK
601 WEST CHANDLER ST                     430 E DIVISION ST                        PO BOX 15799
ARLINGTON MN 55307-2127                  FOND DU LAC WI 54935-4560                AUSTIN TX 78761-5799




SPRING HILL IMAGING                      SPRING HILLS IMAGING                     STATE OF MINNESOTA
2000 RICHARD JONES ROAD                  WAKEFIELD AND ASSOCIATES                 DEPARTMENT OF REVENUE
SUITE 270                                PO BOX 50250                             MINNESOTA REVENUE
NASHVILLE TN 37215-2872                  KNOXVILLE TN 37950-0250                  PO BOX 64447 BKY
                                                                                  ST PAUL MN 55164-0447


          Case 3:17-bk-04581       Doc 73    Filed 06/17/20 Entered 06/17/20 11:04:00            Desc Main
                                            Document     Page 14 of 15
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

SOUTHDALE PEDIATRI ASOCIATES LTD         SPRING HILL IMAGING                      SPRINT CORP ATTN BANKRUPTCY DEPT
3955 PARKLAWN AV STE 120                 5421 MAIN ST 3                           PO BOX 7949
EDINA MN 55435-5660                      SPRING HILL TN 37174-4411                OVERLAND PARK KS 66207-0949




STATE FARM INSURANCE                     STONE CREEK PSYCHIATRY                   SUBWAY
ONE STATE FARM PLAZA                     7945 STONE CREEK DR 130                  CO LINDYS COLLECTION SERVICE
BLOOMINGTON IL 61710-0001                CHANHASSEN MN 55317-4698                 PO BOX 99
                                                                                  NEW ULM MN 56073-0099




T MOBILE                                 TARGET                                   TARGET CLINIC
C O AMERICAN INFOSOURCE LP               BANKRUPTCY DEPARTMENT                    PO BOX 0915
4515 N SANTA FE AVE                      PO BOX 1327                              MINNEAPOLIS MN 55440-0915
OKLAHOMA CITY OK 73118-7901              MINNEAPOLIS MN 55440-1327




TENNESSEE ORTHOPAEDIC ALLIANCE           TEXAS GUARANTEED STD LOAN CORP           THE AFFILIATED GROUP I
PO BOX 9124                              PO BOX 83100                             3055 41ST ST NW STE 100
MINNEAPOLIS MN 55480-9124                ROUND ROCK TX 78683-3100                 ROCHESTER MN 55901-9013




TMX FINANCE LLC FORMERLY TITLEMAX        TWIN CITIES SPINE CENTER                 U OF M PHYSICIANS
15 BULL STREET                           913 E 26TH ST                            PO BOX 86
SUITE 200                                STE 600                                  MINNEAPOLIS MN 55486-0086
SAVANNAH GA 31401-2686                   MINNEAPOLIS MN 55404-4515




                                         CM/ECF E-SERVICE
US DEPT OF EDUCATION                                                              US DEPT OF EDGREAT LAKES HIGHER
CLAIMS FILING UNIT                       US TRUSTEE +                             EDUCATI
PO BOX 8973                              OFFICE OF THE UNITED STATES TRUSTEE      ATTN BANKRUPTCY
MADISON WI 53708-8973                    701 BROADWAY STE 318                     2401 INTERNATIONAL LANE
                                         NASHVILLE TN 37203-3966                  MADISON WI 53704-3121




VANDERBILT UNIVERSITY MEDICAL CENTER     WAKEFIELD AND ASSOCIATES                 WAST MANAGEMENT
PO BOX 121171                            PO BOX 50250                             10050 NAPLES ST NE
DEPT 1171                                KNOXVILLE TN 37950-0250                  MINNEAPOLIS MN 55449-6900
DALLAS TX 75312-1171




                                         DEBTOR                                   CM/ECF E-SERVICE
XCEL ENERGY
PO BOX 9477                              CHRISTOPHER REINHART TORDSEN             HENRY EDWARD HILDEBRAND III +
MINNEAPOLIS MN 55484-9477                843 RAVOUX CIRCLE                        OFFICE OF THE CHAPTER 13 TRUSTEE
                                         CHASKA MN 55318-2406                     PO BOX 340019
                                                                                  NASHVILLE TN 37203-0019




CM/ECF E-SERVICE                         MICHELLE DAWN TORDSEN
JON DANIEL LONG +                        843 RAVOUX CIRCLE
LONG BURNETT JOHNSON PLLC                CHASKA MN 55318-2406
302 42ND AVE NO
NASHVILLE TN 37209-3602


          Case 3:17-bk-04581        Doc 73    Filed 06/17/20 Entered 06/17/20 11:04:00           Desc Main
                                             Document     Page 15 of 15
